DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 8, 11 and 13-15 are objected to because of the following informalities:
In claim 1, line 5, “in the at least one sealing zone” should be - - in at least one of the sealing zone - -.
In claim 1, line 6, “wherein the at least one sealing element” should be - - wherein at least one of the sealing element - -.
In claim 8, line 4, “the axial direction” should be - - an axial direction - -.
In claim 11, line 2, “the sealed zipper assembly” should be - - the sealed zipper system - -.
In claim 13, line 1, “the zipper fastener” should be - - a zipper fastener - -.
In claim 14, line 1, “an edge seal” should be - - the edge seal - -.
In claim 15, line 5, “in the at least one sealing zone” should be - - in at least one of the sealing zone - -.
In claim 15, line 6, “wherein the at least one sealing element” should be - - wherein at least one of the sealing element - -.
Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2, “2018, and” should be - - 2018, now U.S. Patent No. 11,116,291, and - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Publication No. 2013/0133129 cited by applicant), in view of Roiser (US Patent No. 6,223,349 cited by applicant).
Regarding claim 1, Martin discloses a sealed zipper system, comprising: 
a first zipper end of the zipper system and a second zipper end of the zipper system, wherein the first end overlaps the second end at an overlapping region defining a sealing zone (see annotated Fig. 4).
Martin does not disclose a sealing element positionable in the at least one sealing zone along an axis, wherein the at least one sealing element is configured to form a seal between the first end and the second end.  However Roiser teaches a sealing element (10) (see Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a sealing element between the first end and the second end from Martin zipper system in order to have an effective seal between zippers.
Regarding claim 2, Martin discloses the claimed invention except for the sealing element is a resiliently deformable sealing element that is compressed within the at least one sealing zone at least in a direction perpendicular to the axis of the at least one sealing zone.  However Roiser teaches the sealing element (10) is a resiliently deformable sealing element that is compressed within the at least one sealing zone at least in a direction perpendicular to the axis of the at least one sealing zone (see Fig. 6, and Col. 5 lines 36-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sealing element in the sealing zone made of rubber in order to fully seal under compression.
Regarding claim 6, Martin discloses the claimed invention except for the sealing element is configured prevent leakage between the first end and the second end.  However Roiser teaches the sealing element (10) is configured prevent leakage between the first end and the second end (see Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealing element between the first end and the second end from Martin zipper system in order to have an effective seal between zippers and prevent leaks.
Regarding claim 7, Martin discloses, wherein the sealed zipper system comprises a waterproof zipper fastener comprising: 
a first series of interlocking teeth supported on a first band (see annotated Fig. 4); 
a second series of interlocking teeth supported on a second band (see annotated Fig. 4); and 
a slide that is slidable in a first direction and a second direction, wherein the slide slidable in the first direction brings the first series of interlocking teeth and the second series of interlocking teeth into engagement, and wherein the slide slidable in the second direction disengages the first series of interlocking teeth and the second series of interlocking teeth (see annotated Fig. 4).  
Regarding claim 15, Martin discloses method of closing a zipper system, the method comprising: 
providing a first zipper end of the zipper system and a second zipper end of the zipper system, wherein the first end overlaps the second end at an overlapping region defining a sealing zone (see annotated Fig. 4).
Martin does not disclose positioning a sealing element in the at least one sealing zone along an axis, wherein the at least one sealing element is configured to form a seal between the first end and the second end.  However Roiser teaches a sealing element (10) (see Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a sealing element between the first end and the second end from Martin zipper system in order to have an effective seal between zippers.
Regarding claim 16, Martin discloses the claimed invention except for the sealing element is a resiliently deformable sealing element, and wherein positioning the sealing element into the sealing zone comprises compressing the sealing element within the sealing zone.  However Roiser teaches the sealing element (10) is a resiliently deformable sealing element, and wherein positioning the sealing element (10) into the sealing zone comprises compressing the sealing element within the sealing zone (see Fig. 6, and Col. 5 lines 36-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sealing element in the sealing zone made of rubber in order to fully seal under compression.
Regarding claim 17, Martin discloses, wherein providing the first zipper end and the second zipper end further comprises providing: 
a first series of interlocking teeth supported on a first band (see annotated Fig. 4); 
a second series of interlocking teeth supported on a second band (see annotated Fig. 4); and 
a slide that is slidable in a first direction and a second direction, wherein the slide slidable in the first direction brings the first series of interlocking teeth and the second series of interlocking teeth into engagement, and wherein the slide slidable in the second direction disengages the first series of interlocking teeth and the second series of interlocking teeth (see annotated Fig. 4).  

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Publication No. 2013/0133129 cited by applicant), in view of Roiser (US Patent No. 6,223,349 cited by applicant) as applied to claim 1 above, and further in view of Fairchilds (US Patent No. 3,102,570 cited by applicant).
Regarding claim 3, Martin discloses the claimed invention except for the sealing element is an expandable sealing element that expands to occupy the at least one sealing zone.  However Fairchilds teaches the sealing element (17) is an expandable sealing element that expands to occupy the at least one sealing zone (see Figs. 2 and 3; also Col. 2, lines 17-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the sealing element into the sealing zone and pump air into the sealing element in order to increase pressure on to the zipper ends and prevent leaks.
Regarding claim 18, Martin discloses the claimed invention except for the sealing element is an expandable sealing element, and wherein positioning the sealing element into the sealing zone comprises expanding the sealing element within the sealing zone.  However Fairchilds teaches the sealing element (17) is an expandable sealing element, and wherein positioning the sealing element (17) into the sealing zone comprises expanding the sealing element (17) within the sealing zone (see Figs. 2 and 3; also Col. 2, lines 17-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the sealing element into the sealing zone and pump air into the sealing element in order to increase pressure on to the sealing zone and prevent leaks.


    PNG
    media_image1.png
    406
    882
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 4, 5, 8-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677